DETAILED ACTION
This Office action is in response to an after-final amendment submitted on October 29, 2021.
Claims 1, 4-6, and 9-10 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Drexler on November 6, 2021.

The application has been amended as follows: 

1. (Currently Amended) A QR decomposition-based detection method, wherein the QR decomposition-based detection method is applied to an overlapped multiplexing system, and the QR decomposition-based detection method comprises: 

step S2: detecting, by the receive end of the overlapped multiplexing system, the receive sequence by using a QR decomposition algorithm, wherein step S2 comprises: 
decomposing a foreknown multiplexing waveform matrix into a unitary matrix Q and an upper triangular matrix R; 
performing matrix multiplication processing on the receive sequence based on the unitary matrix Q, to obtain a data sequence; 
performing layer-by-layer detection on the data sequence based on the data sequence, the upper triangular matrix R, and a quantized decision factor; and
decoding data based on the multiplexing waveform matrix and the receive sequence;
wherein the QR decomposition-based detection method further comprises: 
obtaining the receive sequence, wherein the receive sequence is as follows:
            
                r
                =
                H
                X
                +
                η
            
        ,
wherein r indicates the receive sequence, H indicates the multiplexing waveform matrix, X indicates a to-be-sent sequence, and             
                η
            
         indicates a Gaussian white noise sequence; and
performing matrix multiplication processing on the receive sequence based on the unitary matrix Q, to obtain the data sequence, wherein the data sequence is as follows:
            
                y
                =
                R
                X
                +
                
                    
                        η
                    
                    
                        '
                    
                
            
        ,
wherein y indicates the data sequence, R indicates the upper triangular matrix R, and             
                
                    
                        η
                    
                    
                        '
                    
                
            
         indicates a Gaussian white noise sequence; 

defining a plurality of elements y1, y2, ..., and yL in the data sequence as multi-layer elements y1, y2, ..., and yL; 
obtaining a decision value of the bottom-layer element yL based on the bottom-layer element yL, the upper triangular matrix R, and the quantized decision factor; and 
sequentially obtaining decision values of non-bottom-layer elements yM, yM-1, ..., and y1 based on the non-bottom-layer elements yM, yM-1, ..., and y1, the upper triangular matrix R, and the quantized decision factor, wherein M is less than L, and both L and M are positive integers.

6. (Currently Amended) A QR decomposition-based detection apparatus, wherein the QR decomposition-based detection apparatus is applied to an overlapped multiplexing system, and the QR decomposition-based detection apparatus comprises: 
a first acquiring module, configured to: obtain a receive sequence, wherein the receive sequence is a sequence obtained by encoding and modulating an input signal based on a multiplexing waveform matrix and transmitting the signal through a Gaussian channel; and 
a detection module, configured  to: detect the receive sequence by using a QR decomposition algorithm, wherein the detection module comprises: 
a decomposition module, configured to: decompose a foreknown multiplexing waveform matrix into a unitary matrix Q and an upper triangular matrix R[[,]]; 
a first obtaining module, configured to: perform matrix multiplication processing on the receive sequence based on the unitary matrix Q, to obtain a data sequence; 
 and
wherein the QR decomposition-based detection apparatus is configured to decode data based on the multiplexing waveform matrix and the receive sequence;
wherein the QR decomposition-based detection apparatus further comprises: 
a second acquiring module, configured to: obtain the receive sequence, wherein the receive sequence is as follows:
            
                r
                =
                H
                X
                +
                η
            
        ,
wherein r indicates the receive sequence, H indicates the multiplexing waveform matrix, X indicates a to-be-sent sequence, and             
                η
            
         indicates a Gaussian white noise sequence; and
an obtaining submodule, configured to: perform matrix multiplication processing on the receive sequence based on the unitary matrix Q, to obtain the data sequence, wherein the data sequence is as follows:
            
                y
                =
                R
                X
                +
                
                    
                        η
                    
                    
                        '
                    
                
            
        ,
wherein y indicates the data sequence, R indicates the upper triangular matrix R, and             
                
                    
                        η
                    
                    
                        '
                    
                
            
         indicates a Gaussian white noise sequence; 
wherein the layer-by-layer detection module comprises:
a definition module, configured to: define a plurality of elements y1, y2, ..., and yL in the data sequence as multi-layer elements y1, y2, ..., and yL; 
a second obtaining module, configured to: obtain a decision value of the bottom-layer element yL based on the bottom-layer element yL, the upper triangular matrix R, and the quantized decision factor; and 
M, yM-1, ..., and y1 based on the non-bottom-layer elements yM, yM-1, ..., and y1, the upper triangular matrix R, and the quantized decision factor, wherein M is less than L, and both L and M are positive integers.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first acquiring module, configured to: obtain a receive sequence . . . ,” “detection module, configured to: detect the receive sequence . . . ,” “decomposition module, configured to: decompose a foreknown multiplexing waveform matrix . . . ,” “first obtaining module, configured to: perform matrix multiplication processing . . . ,” “second acquiring module . . . ,” “obtaining submodule . . . ,” “definition module . . . ,” “second obtaining module . . . ,” and “third obtaining module” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
Applicant’s arguments, see pg. 7, filed October 29, 2021, with respect to rejection of claims 1-10 under 35 U.S.C. § 101 have been fully considered and are persuasive in view of Examiner’s Amendment.  The rejection of claims 1-10 under 35 U.S.C. § 101 has been withdrawn. 

Applicant’s arguments, see pg. 8, filed October 29, 2021, with respect to prior art rejection of claims 1-2 and 6-7 have been fully considered and are persuasive.  The prior art rejection of claims 1-2 and 6-7 has been withdrawn. 

Allowable Subject Matter
Claims 1, 4-6, and 9-10 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A QR decomposition-based detection method, wherein the QR decomposition-based detection method is applied to an overlapped multiplexing system, and the QR decomposition-based detection method comprises: 
step S1: obtaining, by a receive end of the overlapped multiplexing system, a receive sequence, wherein the receive sequence is a sequence obtained by encoding and modulating an 
step S2: detecting, by the receive end of the overlapped multiplexing system, the receive sequence by using a QR decomposition algorithm, wherein step S2 comprises: 
decomposing a foreknown multiplexing waveform matrix into a unitary matrix Q and an upper triangular matrix R; 
performing matrix multiplication processing on the receive sequence based on the unitary matrix Q, to obtain a data sequence; 
performing layer-by-layer detection on the data sequence based on the data sequence, the upper triangular matrix R, and a quantized decision factor; and
decoding data based on the multiplexing waveform matrix and the receive sequence;
wherein the QR decomposition-based detection method further comprises: 
obtaining the receive sequence, wherein the receive sequence is as follows:
                
                    r
                    =
                    H
                    X
                    +
                    η
                
            ,
wherein r indicates the receive sequence, H indicates the multiplexing waveform matrix, X indicates a to-be-sent sequence, and                         
                            η
                        
                     indicates a Gaussian white noise sequence; and
performing matrix multiplication processing on the receive sequence based on the unitary matrix Q, to obtain the data sequence, wherein the data sequence is as follows:
                
                    y
                    =
                    R
                    X
                    +
                    
                        
                            η
                        
                        
                            '
                        
                    
                
            ,
wherein y indicates the data sequence, R indicates the upper triangular matrix R, and                         
                            
                                
                                    η
                                
                                
                                    '
                                
                            
                        
                     indicates a Gaussian white noise sequence; 
wherein the performing layer-by-layer detection on the data sequence based on the data sequence, the upper triangular matrix R, and a quantized decision factor comprises: 
defining a plurality of elements y1, y2, ..., and yL in the data sequence as multi-layer elements y1, y2, ..., and yL; 
obtaining a decision value of the bottom-layer element yL based on the bottom-layer element yL, the upper triangular matrix R, and the quantized decision factor; and 
sequentially obtaining decision values of non-bottom-layer elements yM, yM-1, ..., and y1 based on the non-bottom-layer elements yM, yM-1, ..., and y1, the upper triangular matrix R, and the quantized decision factor, wherein M is less than L, and both L and M are positive integers.
Wu et al. (US 8,903,027 B1) discloses a communication system obtaining a signal and detecting a receive sequence by using a QR decomposition block 104 (see FIG. 1 and 3:24-27), where the QR decomposition block 104 decomposes a waveform into Q 113 and R 112 (see FIG. 1 and 3:24-27).
Jin et al. (Decoding OvTDM with sphere-decoding algorithm) disclose discloses a detection algorithm that operates by layer-by-layer, where the layer is indexed by k and is based on the data sequence y and the upper triangular matrix R (see § 3.1). 
However, the prior arts of record do not disclose, alone or in combination, wherein the QR decomposition-based detection method further comprises: obtaining the receive sequence, wherein the receive sequence is as follows:                         
                            r
                            =
                            H
                            X
                            +
                            η
                        
                    , wherein r indicates the receive sequence, H indicates the multiplexing waveform matrix, X indicates a to-be-sent sequence, and                         
                            η
                        
                     indicates a Gaussian white noise sequence; and performing matrix multiplication processing on the receive sequence based on the unitary matrix Q, to obtain the data sequence, wherein the data sequence is as follows:                         
                            y
                            =
                            R
                            X
                            +
                            
                                
                                    η
                                
                                
                                    '
                                
                            
                        
                    , wherein y indicates the data sequence, R indicates the upper triangular matrix R, and                         
                            
                                
                                    η
                                
                                
                                    '
                                
                            
                        
                     indicates a Gaussian white noise sequence; wherein the performing layer-by-layer detection on the data sequence based on the data sequence, the upper triangular matrix R, and a quantized decision factor comprises: defining a plurality of elements y1, y2, ..., and yL in the data sequence as multi-layer elements y1, y2, ..., and yL; obtaining a decision value of the bottom-layer element yL based on the bottom-layer element yL, the upper triangular matrix R, and the quantized decision factor; and sequentially obtaining decision values of non-bottom-layer elements yM, yM-1, ..., and y1 based on the non-bottom-layer elements yM, yM-1, ..., and y1, the upper triangular matrix R, and the quantized decision factor, wherein M is less than L, and both L and M are positive integers.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 4 and 5 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claims 6 and 9-10, please see above explanation for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474